PER CURIAM.
These cases have been consolidated for the purpose of issuing one opinion. The judgments are affirmed on the authority of White v. State, 294 Ala. 502, 319 So.2d 247 (1975), cert. den., 424 U.S. 954, 96 S.Ct. 1428, 47 L.Ed.2d 359 (1976). For condemnation cases in which no judgment was entered before January 1, 1986, and for cases arising thereafter, see the Alabama Eminent Domain Code, Ala.Code 1975, § 18-1A-1, et seq.
AFFIRMED.
TORBERT, C.J., and MADDOX, AL-MON, SHORES, ADAMS and STEAGALL, JJ., concur.
JONES, BEATTY and HOUSTON, JJ., dissent.